J-A29028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
              v.                     :
                                     :
 HECTOR LUIS BURGOS-SEMIDEY          :
                                     :
                   Appellant         :
                                     :   No. 614 MDA 2020

   Appeal from the Judgment of Sentence Entered September 10, 2019,
            in the Court of Common Pleas of Lancaster County,
          Criminal Division at No(s): CP-36-CR-0004228-2016.


 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
              v.                     :
                                     :
 HECTOR L BURGOS-SEMIDEY             :
                                     :
                   Appellant         :
                                     :   No. 615 MDA 2020


   Appeal from the Judgment of Sentence Entered September 10, 2019,
            in the Court of Common Pleas of Lancaster County,
          Criminal Division at No(s): CP-36-CR-0005029-2018.


 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
              v.                     :
                                     :
 HECTOR BURGOS, JR.                  :
                                     :
                   Appellant         :
                                     :   No. 616 MDA 2020

   Appeal from the Judgment of Sentence Entered September 10, 2019,
            in the Court of Common Pleas of Lancaster County,
J-A29028-20



             Criminal Division at No(s): CP-36-CR-0005034-2017.


    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    HECTOR L. BURGOS-SEMIDEY                     :
                                                 :
                       Appellant                 :   No. 617 MDA 2020


      Appeal from the Judgment of Sentence Entered September 10, 2019,
               in the Court of Common Pleas of Lancaster County,
             Criminal Division at No(s): CP-36-CR-0005333-2018.


    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    HECTOR L BURGOS-SEMIDEY                      :
                                                 :
                       Appellant                 :   No. 618 MDA 2020

      Appeal from the Judgment of Sentence Entered September 10, 2019,
               in the Court of Common Pleas of Lancaster County,
             Criminal Division at No(s): CP-36-CR-0005921-2018.


BEFORE:      DUBOW, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                     FILED: MAY 6, 2021

        Hector Burgos-Semidey appeals the judgment of sentence imposed

following revocation of his probation on five cases. Upon review, we affirm.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-A29028-20



       Burgos-Semidey was on supervision with the Lancaster County Adult

Probation and Parole Office for several cases involving possession with intent

to deliver, possession, conspiracy to commit theft, conspiracy to commit retail

theft, and retail theft.     On May 1, 2019, Probation reported that Burgos-

Semidey tested positive for drugs, failed to report, and did not successfully

complete his drug treatment program.

       On June 24, 2019, the trial court found Burgos-Semidey in violation and

revoked his probation and parole. The court deferred sentencing to obtain a

presentence investigation report (“PSI”). On September 10, 2019, the court

resentenced Burgos-Semidey to the unexpired balance of his respective

sentences in four of his cases and a new one year of probation for each charge

in the fifth case.    Notably, however, the court also made Burgos-Semidey

eligible for parole to a rehabilitation program after serving ten (10) months of

his sentence and eligible for work release after serving a third of his sentence.

       Burgos-Semidey filed a post-sentence motion, which the court denied.

No appeal was filed. Following a Post-Conviction Relief Act (“PCRA”) petition,

the court reinstated Burgos-Semidey’s appellate rights nunc pro tunc on

February 24, 2020. Burgos-Semidey timely filed the instant direct appeal in

these five cases.1

____________________________________________


1 The Commonwealth claims that Burgos-Semidey’s notice of appeal filed on
March 30, 2020 was untimely, since it was filed more than thirty (30) days
after the court’s order of February 24, 2020, reinstating his appellate rights.
Counsel for Burgos-Semidey claims the notice was timely under In re:



                                           -3-
J-A29028-20



       On appeal, Burgos-Semidey raises one issue for our review, namely,

whether his sentence was excessive. Burgos-Semidey’s Brief at 6.

       Burgos-Semidey        challenges        the   discretionary   aspects   of   his

incarceration sentence imposed for violating probation. “It is well settled that,

with regard to the discretionary aspects of sentencing, there is no automatic

right to appeal.”     Commonwealth v. Austin, 66 A.3d 798, 807-808 (Pa.

Super. 2013) (citation omitted). This Court has explained that, to reach the

merits of a discretionary sentencing issue, we must conduct a four-part

analysis to determine the following factors:


____________________________________________


Statewide Judicial Emergency – Suspension Superior Court of
Pennsylvania, No. 3 Administrative Docket (Pa. Super. filed March 17,
2020), providing for an extension of thirty (30) days for all filings due in
Superior Court between March 17, 2020 and April 17, 2020, due to the COIV-
19 pandemic. We note that paragraph B of that Order does not apply here
because Burgos-Semidey filed his notice of appeal with the trial court, not this
Court. Paragraph C of this Order, which provided a thirty (30) day extension
for filing appeals from orders entered between March 17 and April 17, 2020,
likewise does not apply because the order reinstating Burgos-Semidey’s
appellate rights was entered on February 24, 2020. Therefore, at first glance,
his appeal appears to be untimely.
        However, our Supreme Court also filed an emergency order during this
time which specified that: “Legal papers or pleadings . . . which are required
to be filed between March 19, 2020 and May 8, 2020, generally shall be
deemed to have been filed timely if they are filed by the close of business on
May 11, 2020. In re: General Statewide Judicial Emergency, 230 A.3d
1015 (Pa. 4/28/20) (per curiam). Because Burgos-Semidey’s appeal was due
on March 25, 2020, during the applicable time frame, the Supreme Court’s
Order extended Burgos-Semidey’s filing date to May 11, 2020. Therefore, his
notice of appeal, dated March 30, 2020, is timely.




                                           -4-
J-A29028-20


       (1) whether the appeal is timely; (2) whether [a]ppellant
       preserved his issue; (3) whether [a]ppellant's brief includes a
       concise statement of the reasons relied upon for allowance of
       appeal with respect to the discretionary aspects of sentence [in
       accordance with 2119(f)]; and (4) whether the concise statement
       raises a substantial question that the sentence is appropriate
       under the sentencing code . . . . [I]f the appeal satisfies each of
       these four requirements, we will then proceed to decide the
       substantive merits of the case.

Commonwealth v. Colon, 102 A.3d 1033, 1042–43 (Pa. Super. 2014)

(quoting Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013)).

       Here, Burgos-Semidey satisfied the first three requirements under

Colon.2      Accordingly, we must determine whether his claim raises a

substantial question.

       In his 2119(f) statement, Burgos-Semidey claims that the trial court

imposed an excessive sentence of incarceration based upon only technical

probation violations and did not adequately consider his rehabilitative needs.

Burgos-Semidey’s Brief at 8. This Court has found that, a probation revocation

sentence based solely on technical violations and claimed to be excessive,

raises a substantial question. Commonwealth v. Malovich, 903 A.2d 1247,

1253 (Pa. Super. 2006); Commonwealth. v. Sierra, 752 A.2d 910, 913 (Pa.

Super. 2000). We, therefore, will address the merits of this claim.

       We have stated:

____________________________________________


2 We observe that in his post-sentence motion, Burgos-Semidey claimed that
the court should have given him a time-served sentence based upon the
nature of his violations and the time he already served. Although he did not
use the term “excessive,” we construe his claim in that motion to be that his
sentence was excessive under the circumstances of this case.

                                           -5-
J-A29028-20


         The imposition of sentence following the revocation of
         probation is vested within the sound discretion of the trial
         court, which, absent an abuse of that discretion, will not be
         disturbed on appeal. An abuse of discretion is more than an
         error in judgment — a sentencing court has not abused its
         discretion unless the record discloses that the judgment
         exercised was manifestly unreasonable, or the result of
         partiality, prejudice, bias or ill-will.

         In determining whether a sentence is manifestly excessive,
         the appellate court must give great weight to the sentencing
         court's discretion, as he or she is in the best position to
         measure factors such as the nature of the crime, the
         defendant's character, and the defendant's display of
         remorse, defiance, or indifference.

      Upon revoking probation, a sentencing court may choose from any
      of the sentencing options that existed at the time of the original
      sentencing, including incarceration. [U]pon revocation [of
      probation] . . . the trial court is limited only by the maximum
      sentence that it could have imposed originally at the time of the
      probationary sentence.

Colon, 102 A.3d at 1044 (quotations and citations omitted).

      When imposing a sentence, the trial court must follow the general

principle that the sentence be “consistent with the protection of the public,

the gravity of the offense as it relates to the impact on the life of the victim

and on the community, and the rehabilitative needs of the defendant.” 42

Pa.C.S.A. § 9721(b).    Additionally, where probation has been revoked, a

sentence of total confinement may only be imposed if:

      (1) the defendant has been convicted of another crime; or

      (2) the conduct of the defendant indicates that it is likely that he
      will commit another crime if he is not imprisoned; or

      (3) such a sentence is essential to vindicate the authority of the
      court.



                                     -6-
J-A29028-20



42 Pa.C.S.A. § 9771(c).

      Burgos-Semidey claims that his sentence was excessive in light of his

violations, which were only technical in nature, and his rehabilitative needs.

Burgos-Semidey’s. Brief at 8-9. According to Burgos-Semidey, his 10 month

sentence exceeded what was necessary to reform his behavior. Id. at 12.

      This Court has rejected lengthy incarceration sentences imposed solely

based upon technical violations of probation. Commonwealth v. Williams,

69 A.3d 735 (Pa. Super. 2013); Commonwealth v. Parlante, 823 A.2d 927

(Pa. Super. 2003). However, given this Court’s highly deferential standard of

review, such relief should be afforded only in rare cases. Based upon our

review, the instant case does not warrant the type of relief afforded in

Parlante and Williams. Given the circumstances of this case, Burgos-

Semidey’s sentence was not “a manifestly unreasonable amount of time,”

Parlante, 823 A.2d at 931; nor did it “disproportionately punish” him “in

excess of what is necessary to achieve consistency” with the sentencing

factors. Williams, 69 A.3d at 742.

      First, we observe that the court, essentially, imposed a ten (10) month

sentence of incarceration for Burgos-Semidey’s probation violations. This was

minimal   and   very   reasonable,   particularly   when   compared   to   the

circumstances and sentences imposed in Parlante and Williams.

      Further, when rendering its sentence, the court had a PSI for Burgos-

Semidey. “[W]here the trial court is informed by a pre-sentence report, it is

presumed that the court is aware of all appropriate sentencing factors and

                                     -7-
J-A29028-20



considerations, and that where the court has been so informed, its discretion

should not be disturbed.” Commonwealth v. Ventura, 975 A.2d 1128, 1135

(Pa. Super. 2009) (citation omitted). The court considered his age, maturity,

education, intelligence and work history. Additionally, the court considered

Burgos-Semidey’s prior record which included convictions for robbery,

burglary, theft and felony drug charges, and six prior probation violations,

with this case being his seventh probation violation.

      Notably, and contrary to his claim, the court considered Burgos-

Semidey’s rehabilitative needs at this VOP sentencing as it repeatedly had

done in the past. The court stated:

      [Burgos-Semidey] has done very little since 2013 to stop his use
      of drugs, his committing offenses, and his continued violations of
      probation and parole. One, two, three, four, five, six – six
      different periods/ of time of probation and parole violations since
      2013. His 15th appearance before this court.

      Drugs have been his life. The thefts and related offenses all drug
      related. And he constantly requests to be put in programs, and
      he constantly walks away from program, doesn’t successfully
      complete programs, does whatever he chooses once he’s released
      from custody. He falls back into that same trap every single time.

                                      ***

      He left the program at Nuestra Clinica. He goes back to the
      program at Nuestra Clinica. He leaves the program. He gets
      kicked out of a program. It’s just been constant. I don’t
      understand why you can come before this Court and say, I need
      a program when you keep leaving and failing in programs. It’s
      your failure, and not only to report to Probation and Parole but
      you failure in programs that brings you back before us.

      You got discharged from the Rase Project where I put you in so
      you’d do the project and continually stay in the aftercare, and you
      didn’t do it.

                                      -8-
J-A29028-20



N.T. 9/10/19, at 7-8.

      It is evident that the trial court considered the relevant sentencing

factors. The court was well familiar with Burgos-Semidey given his history.

The court gave Burgos-Semidey multiple opportunities to get the help he

needed so he could be a productive member of society, but Burgos-Semidey

continually failed to comply with the conditions of his probation and parole.

Furthermore, given Burgos-Semidey’s repeated failure to take advantage of

those opportunities and his repeated failure to comply with the terms of his

probation, the trial court believed a sentence of incarceration was necessary

to prevent the likelihood that he would commit another crime and to vindicate

the authority of the court.      See Trial Court Opinion, 5/21/20, at 5.

Nonetheless, the court gave Burgos-Semidey yet another opportunity to get

help and rehabilitate in society by imposing a limited sentence of incarceration

and paroling him to a treatment facility. We, therefore, conclude that the trial

court did not abuse it discretion in imposing Burgos-Semidey’s VOP sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/06/2021




                                     -9-
J-A29028-20




              - 10 -